Citation Nr: 1227649	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.

3.  Whether a reduction in a disability rating for bilateral hearing loss from 40 percent disabling to 0 percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD was previously denied in an October 1995 rating decision; the Veteran did not appeal.

2.  New and material evidence has been received since the October 1995 rating decision, and the Veteran's claim is reopened.

3.  Additional service personnel records were received after the October 1995 rating decision, but do not show treatment for PTSD or any other acquired psychiatric disability, do not contain any evidence that suggests that the Veteran was suffering from an acquired psychiatric disability, and are not relevant to the Veteran's present claim.

4.  The Veteran's left ear hearing loss is manifested by an average pure tone threshold of 40 decibels with speech discrimination of 94 percent; and right ear hearing loss is manifested by an average pure tone threshold of 38 decibels with speech discrimination of 94 percent. 


CONCLUSIONS OF LAW

1.  The October 1995 RO decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the October 1995 RO decision, and the Veteran's claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The reduction of the disability rating for service connected bilateral hearing loss from 40 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.343, 3.344, 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's original claim for entitlement to service connection for PTSD was denied in an October 1995 RO decision; the Veteran did not appeal.  In May 2007, the Veteran filed a new claim for PTSD.  

The Board notes that since the October 1995 RO decision, additional service personnel records have been received.  Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c).  While it appears that additional service department records existed at the time of the October 1995 rating decision, they are not relevant to the Veteran's claim for an acquired psychiatric disability, including his claim for PTSD.  There is no evidence in these records of symptoms of or treatment for an acquired psychiatric disability, to include PTSD.  Additionally, there is nothing in these records that could corroborate the Veteran's alleged in-service stressors.  

Based on the above, 38 C.F.R. § 3.156(c) does not apply, and the October 1995 decision is final.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because it concluded that the Veteran did not have a diagnosis of PTSD.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosis of PTSD or other acquired psychiatric disability.  

VA treatment records since 1995 show a diagnosis of PTSD, as well as a number of other acquired psychiatric disabilities.  Additionally, the Veteran has testified before the undersigned Veterans Law Judge concerning his alleged in service stressor, and for purposes of determining whether or not to reopen a previously denied claim, the Board must assume that the Veteran's testimony is credible.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the Remand section below.   

Ratings Reduction

The Veteran is challenging whether it was proper for the RO to reduce the disability evaluation for his service connected bilateral hearing loss disability from 40 percent to 0 percent.  

The Veteran was granted entitlement to service connection for bilateral hearing loss in an April 2007 RO decision, effective November 2006 and assigned an initial 40 percent disability rating.  In February 2010, the Veteran submitted a claim for an increased disability rating for his hearing loss disability.  As part of his claim, the Veteran was afforded a VA audiological evaluation.  When this evaluation indicated that the Veteran's hearing had improved, the RO proposed to reduce the Veteran's disability evaluation to a non-compensable evaluation.  This reduction became effective beginning in November 2010.  The Veteran has appealed.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 40 percent rating had been in effect for less than a five-year period at the time the Veteran's hearing loss disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 40 percent disability rating became effective in November 2006. Following a March 2010 VA examination, in May 2010, the RO proposed to reduce the Veteran's rating, effective November 2010.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2011) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

The Veteran was afforded a VA audiological examination in March 2010 after submitting a claim for an increased evaluation for his hearing loss disability in February 2010.  At that time, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were 30, 35, 35, and 50 decibels in the right ear, with an average over the four frequencies of 38 decibels.  Puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were 25, 30, 45, and 60 decibels in the left ear, with an average over the four frequencies of 40 decibels.  Speech recognition scores in both the right and left ears were 94%.  These results show that the Veteran does not have exceptional hearing impairment as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the March 2010 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A non-compensable, or 0 percent, rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

VA treatment records since that time do not show a worsening in the Veteran's hearing loss disability and the Veteran has not submitted any private medical records that would support a higher disability evaluation.  Furthermore, addendum to the February 2007 VA audiological examination suggest that the results of that evaluation were unreliable and that the Veteran was exaggerating his degree of hearing impairment, providing further evidence that the Veteran's bilateral hearing loss disability was appropriately reduced from 40 percent disabling to 0 percent disabling.  Having considered all the evidence of record, the Board finds that VA has met its burden in showing that the Veteran's hearing loss disability improved and that a reduction in his disability compensation from 40 percent to 0 percent was proper.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007 and May 2010.  

With respect to the issue of whether new and material evidence has been presented to reopen a previously denied claim for PTSD, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

There are also specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e),(i). 

In May 2010, the RO issued a rating decision setting forth all material facts and reasons for reducing the rating assigned for the Veteran's hearing loss disability from 40 percent to 0 percent.  In an accompanying letter, dated May 19, 2010, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced and suggested what evidence would be the most probative.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any point. 

In an August 2010 rating decision the RO reduced the disability rating for bilateral hearing loss to 0 percent, effective November 2010.  These actions by the RO complied with the duties to notify and assist, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has also submitted private medical records.  The Veteran was provided an opportunity to set forth his contentions during the September 2011 Travel Board hearing before the undersigned Veterans Law Judge and during the January 2011 hearing before a Decision Review Officer.  The appellant was afforded VA medical examinations in February 2007 and March 2010.  The March 2010VA C&P examination thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiner noted that the Veteran has trouble hearing conversations and that his disability caused difficulty concentrating, but that it did not affect his employment, showing that the VA examiner considered the functional effect of the Veteran's hearing impairment on his daily life.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disability is reopened.

Reduction of the disability rating for service connected bilateral hearing loss from 40 percent to 0 percent was proper.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.

VA and private treatment records show a number of psychiatric diagnoses, including PTSD, bipolar disorder, major depressive disorder, delusional disorder, psychotic disorder, conversion disorder, and factitious disorder.  These records also document accounts of trauma both in childhood and during service.

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

At his September 2011 hearing, the Veteran testified that he received psychiatric treatment from Pawtucket Memorial Hospital in Rhode Island in the 1980s.  In a February 1995 statement, he reported that he first sought treatment in early 1980, which would be approximately a year after separation from service.  As these records could be relevant to the Veteran's claim, on remand, the RO should attempt to obtain those records.

Finally, it appears that the Veteran has received treatment from VA medical centers all over the United States, including  Providence, Rhode Island; Sacramento, California; Seattle, Washington; and Tacoma, Washington.  While many of these records have been associated with the Veteran's claim folder, on remand, the RO should ensure that all VA treatment records from 1979 through the present have been associated with the Veteran's claims file.  

After the additional development described above has been completed, the RO should review the new evidence for anything that could corroborate the Veteran's claimed in-service stressors.  If, and only if such corroboration is found, the RO should schedule the Veteran for a VA examination.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD, that had onset in service or that was caused or permanently aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

2. The RO should attempt to obtain any available treatment records from Pawtucket Memorial Hospital in Rhode Island.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

3. The RO should ensure that all available VA treatment records from 1979 to the present have been associated with the Veteran's claims file, including the Veteran's current treatment records through the present.  

These include records from Providence in the early 1980s; records from Sacramento in the mid 1980s and early 1990s; and records from Seattle, Tacoma, and American Lake beginning in the mid 1990s and through the present.  

4. Once these records have been obtained, to the extent available, and if and only if, they contain evidence that corroborates the Veteran's alleged in-service stressors, the RO should schedule the Veteran for a VA psychiatric examination.  The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability, to include PTSD and bipolar disorder, had onset in service or was caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


